Order, Supreme Court, Bronx County (Howard H. Sherman, J.), entered April 6, 2012, which, among other things, granted plaintiffs motion for an order cancelling a mechanic’s lien filed by defendant, unanimously affirmed.
The court properly found that defendant’s purported itemized submissions in support of the lien were inadequate (see Lien Law § 38). Items such as showering and having a barbecue with neighbors in the name of “community relations” do not constitute an “improvement” to the property within the meaning of the Lien Law (see id. § 2 [4]), nor were they related to any improvement. Similarly, the ordinary yard work that defendant may have performed does not constitute an improvement (see Chase Lincoln First Bank v New York State Elec. & Gas Corp., 182 AD2d 906, 907 [3d Dept 1992]). Defendant also failed to submit evidence of an agreement by plaintiff (the guardian of the incapacitated owner) or the owner for any of defendant’s alleged services (see Lien Law § 3). Concur — Sweeny, J.P., DeGrasse, Manzanet-Daniels and Clark, JJ.